 



EXHIBIT 10.2
Variable Rate Note

          Note Date:   April 16, 2007   $17,605,870.00 Maturity Date:  
April 16, 2012    

FOR VALUE RECEIVED, RED TRAIL ENERGY, LLC, a North Dakota limited liability
company (“BORROWER”), promises to pay to the order of First National Bank of
Omaha (“BANK”), at its principal office or such other address as BANK or holder
may designate from time to time, the principal sum of Seventeen Million Six
Hundred and Five Thousand Eight Hundred Seventy and 00/100 Dollars
($17,605,870.00), or the amount shown on the BANK’s records to be outstanding,
plus interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance at the annual interest rates
defined below. Absent manifest error, the BANK’s records shall be conclusive
evidence of the principal and accrued interest owing hereunder.
This promissory note is executed pursuant to a Construction Loan Agreement
between BORROWER and BANK dated as of December 16, 2005, (the Construction Loan
Agreement, together with all amendments thereto is called the “AGREEMENT”). All
capitalized terms not otherwise defined in this note shall have the meanings
provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue
based on a three month LIBOR RATE plus three hundred forty (340) basis points
from time to time until maturity, and at the LIBOR RATE plus six hundred
(600) basis points in excess of said aggregate interest rate from time to time
after maturity, whether by acceleration or otherwise. Interest shall be
calculated on the basis of a 360-day year, counting the actual number of days
elapsed.
INCENTIVE PRICING. The interest rate applicable to this promissory note is
subject to reduction after a date six months subsequent to CONSTRUCTION
COMPLETION DATE, based on the business results of BORROWER. In the event that
BORROWER maintains the following ratios, the interest rates will be reduced
accordingly:

          If INDEBTEDNESS to NET WORTH       is less than:   Interest will be:  
1.15: 1.00
  3 month LIBOR RATE plus 325 basis points
1.00: 1.00
  3 month LIBOR RATE plus 300 basis points
.75 : 1.00
  3 month LIBOR RATE plus 275 basis points

REPAYMENT TERMS. Interest and Principal shall be due and payable in the amounts
described in the AGREEMENT, which will be applied to this Note and the LONG TERM
REVOLVING NOTE, in the manner described in the AGREEMENT. Any remaining
principal balance, plus any accrued but unpaid interest, shall be fully due and
payable on April 16, 2012.

1



--------------------------------------------------------------------------------



 



PREPAYMENT. The BORROWER may prepay this promissory note in full or in part at
any time. Provided, however, a condition of any prepayment of all of the FIXED
RATE NOTE, VARIABLE RATE NOTE, and LONG TERM REVOLVING NOTE is that certain fees
shall be paid to BANK. If such complete prepayment occurs within the first three
years following COMPLETION DATE, a fee of one (1%) percent of the amount prepaid
shall be paid to BANK.
In addition, if complete or partial prepayment occurs, a fee shall be paid to
BANK equal to the amount calculated by the following formula: (Original LIBOR
RATE minus current LIBOR RATE) multiplied by the amount prepaid, multiplied by
the number of days to the next scheduled interest adjustment day, divided by
360. Any prepayment may be applied in inverse order of maturity or as the BANK
in its sole discretion may deem appropriate. Such prepayment shall not excuse
the BORROWER from making subsequent payments each quarter until the indebtedness
is paid in full. No payment of EXCESS CASH FLOW shall be the cause of a payment
to BANK for interest rate breakage fees or otherwise result in any prepayment
fee.
ADDITIONAL TERMS AND CONDITIONS. The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys fees and legal expenses incurred by the BANK if this
promissory note is not paid as provided above. This promissory note shall be
governed by the substantive laws of the State of Nebraska.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

            RED TRAIL ENERGY, LLC
      By:   /s/William A. Price         Name:   William A. Price        Title:  
Vice President     

            And
      By:   /s/Ambrose R. Hoff         Name:   Ambrose R. Hoff        Title:  
Chairman   

2



--------------------------------------------------------------------------------



 



STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

On this 11th day of April, 2007, before me, the undersigned, a Notary Public,
personally appeared William Price, Vice President of Red Trail Energy, LLC, on
behalf of said entity, who executed the foregoing instrument, and acknowledged
that he executed the same as his voluntary act and deed and that of the Company.

                  /s/ Deell Hoff       Notary Public    Oct. 21, 20011   
Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

On this 11th day of April, 2007, before me, the undersigned, a Notary Public,
personally appeared Ambrose Hoff, President/Chair of Red Trail Energy, LLC, on
behalf of said entity, who executed the foregoing instrument, and acknowledged
that he executed the same as his voluntary act and deed and that of the Company.

                  /s/ Deell Hoff       Notary Public    Oct. 21, 20011   
Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

3